Filed 8/16/22 Sanceri v. Anderson CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

KATHERINE SANCERI,                                             B307979

         Plaintiff and Appellant,                              Los Angeles County
                                                               Super. Ct. No. VC066546
         v.

BARBARA ANDERSON,

         Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of
Los Angeles County. Olivia Rosales, Judge. Affirmed.

     Velasco Law Group and Richard J. Radcliffe for Plaintiff
and Appellant.

      Klinkert, Gutierrez & Neavel and James E. Klinkert
for Defendant and Respondent.
                   _________________________
       Plaintiff Katherine Sanceri sued her sister, Barbara
Anderson, alleging Anderson owed her part of the proceeds
from the sale of property that once belonged to their father.
The trial court granted summary judgment after finding Sanceri
did not have an interest in the property at the time of the sale.
We affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       Sanceri’s and Anderson’s father owned a house in Norwalk
(the Property), which he quitclaimed to Anderson in January
2013. After their father’s death, Anderson allowed Sanceri to
live in the house without paying rent. She told Sanceri their
father said the house was “for you girls.”
       At some point, Anderson decided to sell the Property,
but Sanceri wanted to continue living on it. Anderson offered
to sell Sanceri the Property and give her “credit toward equity.”
Sanceri instead asked her daughter, Jade Sanceri, to buy the
Property and allow her to continue living in the house. Jade
agreed and told Sanceri that, when she sold the Property in
the future, she would give Sanceri the same amount Anderson
received in the original sale.
       To facilitate the sale to Jade, Sanceri signed a notarized
acknowledgement (the Release) stating she “release[s] all interest
in the property.” The same day, she signed a separate notarized
statement explaining why she signed the Release. According
to the statement, Sanceri signed the Release “stating I have
no rights to the property for only one reason. [¶] [Anderson]
called and said she needs it to protect Jade Sanceri, who is
purchasing the property. Nikki, the escrow lady, said the title
company needs the document also. . . . [¶] The property was
always intended to be split between Mike Sanceri’s daughters.




                                2
I was not there when he signed the house to my sister, nor did
my dad, Mike Sanceri, ever tell me the house was to go to her
alone. [¶] If [Anderson] dies before the house is purchased by
Jade Sanceri or if Jade Sanceri does not get this house, I will
pursue my rights to half of my father[’]s estate.”
       Anderson sold the Property to Jade for $306,000 in
November 2015. Anderson gifted Jade around $124,000 in
equity, and Anderson received $118,000 in cash from the sale.
Sanceri continued living in the house.
       About two years after the sale, Sanceri filed a pro per
complaint against Anderson stating causes of action for
conversion, fraud, cancellation of instrument, declaratory relief,
unjust enrichment, and resulting trust. Sanceri alleged she
held a “one-half possessory, legal and/or equitable interest” in
the Property, which entitled her to half the proceeds from its sale.
Sanceri further alleged that Anderson promised her the Release
would not affect her right to half the proceeds from the sale.
Sanceri insisted she would not have signed the Release if she
had known Anderson would not follow through on her promise.
Sanceri sought, among other things, $183,600 in damages,
cancellation of the Release, and a resulting trust over half
the proceeds from the sale of the Property. Sanceri attached
to the complaint the Release, the notarized explanation for
the Release, and an April 2015 email in which Anderson wrote:
“I did not take the house for dad[’]s needs. What dad said was
this house is for you girls . . . .”
       Anderson moved for summary judgment, or in the
alternative summary adjudication, on the basis that there were
no triable issues of fact as to any of Sanceri’s causes of action.
Anderson argued the Release conclusively showed Sanceri did




                                 3
not have an interest in the Property when Anderson sold it
to Jade, which defeated all of Sanceri’s claims.
       Anderson requested the court take judicial notice of the
documents attached to Sanceri’s complaint. She also submitted
declarations from herself and Jade that established the facts
summarized above. Anderson and Jade denied making any
misrepresentations in connection with the sale.
       In opposition, Sanceri claimed she asked Anderson to gift
her the Property, but Anderson refused. Sanceri then convinced
Jade to purchase the Property for her. Sanceri agreed to sign
the Release to “have the title go thru smoothly,” but no one told
her she would lose her rights to the Property. Sanceri and Jade
stopped speaking to one another while Jade was in the process
of buying the Property. Jade then insisted the Property was
hers and asked Sanceri to move.
       Sanceri also claimed her father had agreed to give her
the Property upon his death, and he did not realize he had
quitclaimed the Property to Anderson. Sanceri submitted an
email from her father’s attorney stating he believed the father
did not understand that he had signed a quitclaim deed. Sanceri
insisted she also had recordings from her father in which he
said he wanted her to have the house. Sanceri, however, did
not submit the recordings because she was in the process of
having them transcribed.
       Sanceri further relied on several emails that she claimed
showed Anderson admitting she had an interest in the Property.
In addition to Anderson’s April 2015 email, Sanceri submitted a
November 2014 email in which she asked Anderson to quitclaim
half the Property to her. Anderson responded that there could be




                                4
problems if they did not agree on what to do with the Property,
and “[r]ight now I’m not going to put us in that situation.”
       The court granted Anderson’s motion after finding the
Release “evidences that [Sanceri] had no ownership interests
or right to possession of the Subject Property at the time of the
alleged conversion.” The court also found Sanceri “fail[ed] to
sufficiently produce evidence of any statement/misrepresentation
that could be actionable as fraud—particularly where [Anderson]
ultimately sold the Subject Property to [Sanceri’s] daughter.”
Because all of Sanceri’s claims were premised on the alleged
conversion and fraudulent misrepresentations, the court
concluded Anderson was entitled to summary judgment.
       The court entered judgment for Anderson, and Sanceri
timely appealed.
                            DISCUSSION
1.     Standard of review
       A defendant moving for summary judgment has the
initial burden to show that one or more essential elements
of the plaintiff’s causes of action cannot be established, or that
there is a complete defense to them. (Code Civ. Proc., § 437c,
subd. (o); Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826,
849; Saelzler v. Advanced Group 400 (2001) 25 Cal.4th 763, 768
(Saelzler).) “ ‘Once the defendant . . . has met that burden,
the burden shifts to the plaintiff . . . to show that a triable issue
of one or more material facts exists as to that cause of action or
a defense thereto. The plaintiff . . . may not rely upon the mere
allegations or denials’ of his ‘pleadings to show that a triable
issue of material fact exists but, instead,’ must ‘set forth the
specific facts showing that a triable issue of material fact exists
as to that cause of action or a defense thereto.’ ” (Aguilar, at




                                  5
p. 849, quoting Code Civ. Proc., § 437c, subd. (o)(2).) Summary
judgment is properly granted if all the papers submitted show
no triable issue of material fact exists and the moving party is
entitled to judgment as a matter of law. (Code Civ. Proc., § 437c,
subd. (c); Aguilar, at p. 843; Sanchez v. Kern Emergency Medical
Transportation Corp. (2017) 8 Cal.App.5th 146, 152.)
       We review a trial court’s ruling granting summary
judgment de novo. (Saelzler, supra, 25 Cal.4th at p. 768.) In
doing so, we liberally construe evidence presented in opposition
to a summary judgment motion, and we resolve any doubts
in favor of the party opposing the motion. (Regents of University
of California v. Superior Court (2018) 4 Cal.5th 607, 618.)
2.     Sanceri’s procedural arguments lack merit
       Sanceri contends Anderson’s motion failed as a matter
of law because it did not comply with rule 3.1350(d)(1) of the
California Rules of Court. Under rule 3.1350(d)(1), the moving
party’s separate statement of undisputed material facts must
separately identify each cause of action, claim, or issue that
is the subject of the motion, and separately identify the facts
claimed to be without dispute as to each. Anderson’s separate
statement did not separately identify the causes of actions,
claims, or issues that were the subject of the motion.
       Initially, Sanceri did not make this argument below, which
forfeits it on appeal. (Doers v. Golden Gate Bridge, etc. (1979) 23
Cal.3d 180, 184, fn. 1 (Doers) [“ ‘An appellate court will ordinarily
not consider procedural defects or erroneous rulings . . . where
an objection could have been but was not presented to the lower
court . . . .’ ”].) Even if we were to overlook the forfeiture, we
would reject the argument on the merits. Contrary to Sanceri’s
suggestions, “the court’s power to deny summary judgment on




                                  6
the basis of failure to comply with California Rules of Court,
rule 3.1350 is discretionary, not mandatory.” (Truong v. Glasser
(2009) 181 Cal.App.4th 102, 118.) Sanceri does not explain how
the alleged deficiency in Anderson’s separate statement impaired
her ability to oppose the motion for summary judgment. As
a result, she has not shown the trial court abused its discretion
by considering the motion on the merits. (See ibid.)
        Sanceri alternatively argues Anderson’s motion was
defective because it did not comply with rule 3.1350(b) of
the California Rules of Court, which states: “If summary
adjudication is sought, whether separately or as an alternative
to the motion for summary judgment, the specific cause of action,
affirmative defense, claims for damages, or issues of duty must
be stated specifically in the notice of motion and be repeated,
verbatim, in the separate statement of undisputed material
facts.”
        Once again, Sanceri did not make this argument below,
which forfeits it on appeal. (Doers, supra, 23 Cal.3d at p. 184,
fn. 1.) It also lacks merit. Rule 3.1350(b) of the California
Rules of Court applies only to motions for summary adjudication.
The trial court granted Anderson’s motion for summary
judgment, so it did not consider her alternative motion for
summary adjudication. As a result, any failure to comply with
rule 3.1350(b) was necessarily harmless.
3.      The trial court properly granted Anderson’s
        motion for summary judgment
        Sanceri contends the trial court erred in granting
Anderson’s motion for summary judgment because Anderson
did not meet her initial burden, the court evaluated the evidence
under the wrong standard, and Sanceri’s evidence showed




                                7
disputed issues of material fact. Although framed differently,
all of Sanceri’s arguments are premised on her assertion that
the court ignored the April 2015 email, in which Anderson wrote,
“What dad said was this house is for you girls.” Sanceri insists
the email shows their father intended to convey the Property
to both sisters, despite transferring title solely to Anderson.
According to Sanceri, this created a resulting trust and entitled
her to half the proceeds from the sale of the Property.1
       Even assuming Sanceri held a one-half interest in the
Property as of April 2015, Anderson was nevertheless entitled
to summary judgment because the undisputed evidence shows
Sanceri relinquished her interest before the sale. The Release,
which Sanceri executed on October 3, 2015, explicitly states
Sanceri “release[s] all interest in the [Property].” Anderson
sold the Property to Jade in November 2015. Because Sanceri
released her interest in the Property before the sale, she was
not entitled to any proceeds from it, at least absent some other
agreement with Anderson (for which there is no evidence in the
record). This defeats Sanceri’s causes of action for conversion,
declaratory relief, unjust enrichment, and resulting trust, all
of which were premised on her claim to half the proceeds from
the sale. Sanceri, moreover, does not directly challenge the
trial court’s ruling with respect to the remaining causes of action
for fraud and cancellation of instrument. Accordingly, she has
not shown the trial court erred in granting summary judgment.


1     A resulting trust “arises by operation of law from a transfer
of property under circumstances showing that the transferee
was not intended to take the beneficial interest.” (Lloyds Bank
California v. Wells Fargo Bank (1986) 187 Cal.App.3d 1038,
1042.)




                                 8
       Sanceri contends that, when read in conjunction with her
notarized explanation for the Release, it is apparent she did not
intend for the Release to give up her rights to the proceeds from
the sale. Instead, according to Sanceri, she intended to release
only her rights to the Properly itself, which she did for the sole
purpose of facilitating the sale to Jade.
       Sanceri’s attempt to distinguish her rights to the Property
from her rights to the proceeds from its sale is unavailing.
Sanceri’s rights to the proceeds from the sale arose out of her
rights to title or possession of the Property. Sanceri gave up
the latter rights when she executed the Release. In doing so,
she also gave up her rights to the proceeds from the sale.
       Sanceri alternatively argues that, notwithstanding
the Release, Anderson was estopped from denying her interest
in either the Property or the proceeds from its sale. Although
far from clear, we presume the estoppel argument is based on
the April 2015 email, in which Anderson arguably acknowledged
Sanceri’s interest in the Property. As discussed above, Sanceri
subsequently relinquished any interest in the Property by
executing the Release. As a result, the April 2015 email
is irrelevant, and there is no estoppel.




                                 9
                         DISPOSITION
       The judgment is affirmed. Barbara Anderson is awarded
her costs on appeal.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    EGERTON, J.

We concur:




             LAVIN, Acting P. J.




             KALRA, J.




     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               10